  8:20-cv-00008-JFB-MDN Doc # 80 Filed: 04/19/21 Page 1 of 1 - Page ID # 406




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

IRIS KITCHEN,

                     Plaintiff,                                8:20CV08

       vs.
                                                              JUDGMENT
DEVELOPMENTAL SERVICES OF
NEBRASKA, INC., AUTISM CENTER OF
NEBRASKA, INC., and OMNI
BEHAVIORAL HEALTH, AND ANGELA
MITCHELL,

                     Defendants.


      Pursuant to the Memorandum and Order entered on this date, Judgment is hereby

entered in favor of the Defendant Mitchell and against the Plaintiff. This case, and all

matters contained within pertaining to Defendant Mitchell, is hereby dismissed with

prejudice.


      Dated this 19th day of April, 2021.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
